MEMORANDUM **
Julian Ruelas appeals his 46-month sentence imposed following a guilty plea conviction for distribution of cocaine, in violation of 21 U.S.C. § 841(a)(1) and possession of counterfeit obligations, in violation of 18 U.S.C. § 472. We dismiss for lack of jurisdiction.
Ruelas contends that the district court’s denial of his request for a departure based on his stipulation to deportation resulted from an erroneous belief that it lacked authority to depart. We disagree.
After reviewing the record in this case, we conclude that the district court’s decision not to depart was an exercise of its discretionary authority. Accordingly, we lack jurisdiction to review Ruelas’ claim. See United States v. Timbana, 222 F.3d 688, 699 (9th Cir.), cert. denied, 531 U.S. 1028, 121 S.Ct. 604, 148 L.Ed.2d 516 (2000).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.